DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 07/22/2019, 12/04/2019 & 08/20/2021 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 312 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18-20 are objected to because of the following informalities: 
A) The period at the end of Claim 18, line 8 should be deleted
B) Claims 19-20 are also objected to due to their dependency on Claim 18.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means of a coupling element” in Claim 10 invokes 112(f). When turning to the applicant’s specifications, “means of a coupling element” has been recited to include a coupling flange, connecting branch and louver shown in Figure 5. Therefore, the means of a coupling element has been interpreted to including a connecting branch, flange and louvers or their equivalence.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air-guiding elements in claims 1 & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
When turning to the applicants specifications, “air-guiding element” has been recited to including an air conditioning chamber, inlet chamber, outlet chamber, a cable duct, Therefore, air-guiding element has been construed to be a cable duct and air conditioning chamber between the inlet chamber and outlet chamber or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, 13-15 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 5 recites the limitation "a region sealed in relation to an external environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "a region sealed in relation to an external environment" has been construed to be "the region sealed in relation to the external environment"

B) Claim 8 recites the limitation "the fresh air opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the fresh air opening” has been construed to be “a fresh air opening”.



D) Claim 9 recites the limitation "the circulation inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the circulation inlet” has been construed to be “a circulation inlet”.

E) Claim 13 recites the limitation "the air conditioning chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air conditioning chamber” has been construed to be “an air conditioning chamber”.

F) Claim 13 recites the limitation "the outlet chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the outlet chamber” has been construed to be “an outlet chamber”.

G) Claim 19 recites the limitation "the fresh air opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the fresh air opening” has been construed to be “a fresh air opening”.

H) Claim 19 recites the limitation "the fresh air inlet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the fresh air inlet” has been construed to be “a fresh air inlet”.

I) Claim 20 recites the limitation "the circulation inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the circulation inlet” has been construed to be “a circulation inlet”.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 12 & 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2007/0044492 A1 to Ichikawa.

A) As per Claims 1-2, 8 & 16-19, Ichikawa teaches a roof structure for an agricultural vehicle (Ichikawa: Figure 3), comprising: 
an upper roof assembly (Ichikawa: Figure 3, Item 13); 
a lower roof assembly (Ichikawa: Figure 3, Item 14) connectable to the upper roof assembly, where the lower roof assembly or the upper roof assembly comprises a ventilation opening (Ichikawa: Figure 5, opening in Item 14 at Item 15b) for guiding air-conditioned air and a circulation opening (Ichikawa: Figure 3, Item 14A) for supplying recirculated air; 

wherein a region sealed in relation to an external environment is formed (Region inside Ichikawa is sealed as applicant’s environment is);
further wherein the air-guiding element comprises an air-conditioning chamber, an inlet chamber (Ichikawa: best shown as space around Item 24 in Figure 3), an outlet chamber (Ichikawa: Figure 4, Item 15), the air-conditioning chamber (Ichikawa: Figures 3-4, Item 24) is arranged between the inlet chamber and the outlet chamber;
a filter arrangement including a first filter element (Ichikawa: Figure 5, Item 33 at fresh air opening Item 13B) or a first fan, the filter arrangement being arranged at the fresh air opening or at the fresh air inlet.

B) As per Claim 3, Ichikawa teaches that the inlet chamber and the outlet chamber are separated from one another (Ichikawa: Figures 3-4, area around Item 24 & Item 15 are separate).

C) As per Claim 4, Ichikawa teaches that the lower roof assembly or the upper roof assembly comprise a fresh air opening for supplying fresh air (Ichikawa: Figure 5, Item 13B).

D) As per Claim 10, Ichikawa teaches that the filter arrangement and the air-guiding element or the roof structure are connected by means of a coupling element (Ichikawa: Figure 3, Item 33 is coupled to inlet via element below Item 33).

E) As per Claim 12, Ichikawa teaches the air-guiding element comprises a cable duct (Ichikawa: Figure 4, Item 26 is in area around 24).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of US Patent Number 7,484,793 A1 to Baro.

A) As per Claim 5, Ichikawa teaches the air-guiding element is arranged between the lower and upper roof assembly, the air-guiding element further disposed at the circulation opening, and at the ventilation opening such that the air-guiding element comprises a region sealed in relation to an external environment (Duplicative of Claim 1, see above).
Ichikawa does not teach that the air-guiding element is disposed at the fresh air opening.
However, Baro teaches an air guiding element disposed at a fresh air opening (Baro: Figure 5, Item 46).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ichikawa by having the duct extend to the fresh air inlet, as 

B) As per Claim 6, Ichikawa teaches a circulation inlet for supplying recirculated air into the air-guiding element (Ichikawa: Figure 3, opening into area around Item 24 from Item 17); and the outlet chamber comprises an air outlet for discharging air-conditioned mixed air from the air-guiding element (Ichikawa: Figure 4, Item 15a & 15b).
Ichikawa does not teach that the air-guiding element at the inlet chamber or the air-conditioning chamber comprises a fresh air inlet for supplying fresh air into the air-guiding element.
However, Baro teaches an air guiding element disposed at a fresh air opening (Baro: Figure 5, Item 46).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ichikawa by having the duct extend to the fresh air inlet, as taught by Baro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ichikawa with these aforementioned teachings of Baro with the motivation of providing a smoother pathway for the fresh air such that turbulence and airflow noise are minimized within the vehicle.

C) As per Claim 7, Ichikawa in view of Baro teaches that the fresh air opening is connected to the fresh air inlet, the circulation opening is connected to the circulation inlet, and the air outlet is connected to the ventilation opening such that the fresh air and the recirculated air can be mixed in the air- guiding element and be guided in the air-guiding element from the fresh air opening and the circulation opening to the air outlet (Ichikawa & Baro: all inlets and outlets are connected).


However, Baro teaches an air-guiding element made from plastic (Baro: Abstract, lines 1-3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ichikawa by having the element be made of plastic, as taught by Baro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ichikawa with these aforementioned teachings of Baro with the motivation of providing a cheap quick method of manufacture that is durable.

E) As per Claim 13, Ichikawa teaches a second fan, the second fan being arranged in the air-conditioning chamber or in the outlet chamber (Ichikawa: Figure 3, Item 24A).
Ichikawa does not teach a first fan.
However, Baro teaches a first fan, and a second fan (Baro: Figure 5, two Item 28s).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ichikawa by having two fans, as taught by Baro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ichikawa with these aforementioned teachings of Baro since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the two fans of Baro for the single fan of Ichikawa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

F) As per Claim 14, Ichikawa in view of Baro teaches an air-conditioning-system assembly arranged at the air-conditioning chamber or at the outlet chamber (Ichikawa: Figure 4, Item 20 & 24A). 

 the second fan comprises a second fan inlet and a second fan outlet, wherein the second fan inlet suctions air from the air-conditioning chamber or the second fan outlet discharges air into the outlet chamber (Ichikawa: Figures 3-4, Item 24A).


Claims 9 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of US Patent Publication Number 2004/0144850 A1 to Shuttleworth.

A) As per Claims 9 & 20, Ichikawa teaches all the limitations except a second filter element removably arranged at the circulation opening or at the circulation inlet.
However, Shuttleworth teaches a second filter element removably arranged at the circulation opening or at the circulation inlet (Shuttleworth: Paragraph 0022, Items 56 in Figure 4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ichikawa by adding a second fan at the circulation inlet, as taught by Shuttleworth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ichikawa with these aforementioned teachings of Shuttleworth with the motivation of filtering the air going into the air conditioning system, thereby making the air cleaner and more comfortable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 8,568,209 B2 to Boxum, drawn to a roof ventilation system having sealed roof and duct components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762